department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date c fip tl-n-4255-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb area from mark s smith subject questions under sec_264 - part of this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer amount amount amount number amount 5a amount 5b amount 6a amount 6b amount 7a amount 7b amount 8a amount 8b amount insurer date a year b date c date d date e date f tl-n-4255-01 issue under the facts presented what is the proper application of the out of exception of sec_264 of the internal_revenue_code conclusion by reason of the transition_rules in the amendments to sec_264 we do not believe you can argue that the taxpayer failed the out of exception where no premiums were paid - from borrowing - after the end of the third policy year facts prior to year b taxpayer purchased corporate-owned life_insurance contracts the contracts on the lives of certain of its employees taxpayer typically borrowed against the policies to fund premium payments as due in year b taxpayer replaced these policies with new life_insurance contracts collectively referred to as the plan issued by insurer the issue of whether the transaction replacing old contracts with new contracts constituted a new purchase for purposes of then sec_264 is being addressed in a separate fsa concerning this taxpayer for this memorandum we assume that the limitations of that subsection apply both the old and the new contracts provided an amount death_benefit to each covered_employee the premiums for the amount death_benefit were paid_by taxpayer employees could buy additional insurance through payroll withholding the employees were named as beneficiaries under the policies so long as the employee worked for taxpayer if the employee stopped working for taxpayer the contract insuring that employee could be distributed to the employee if the employee wished and the former employee would pay all future premiums if the employee chooses not to separate his or her individual_contract from the plan upon cessation of employment taxpayer could elect to continue coverage and change the beneficiary to itself or whomever taxpayer wished to designate in addition taxpayer was allowed to increase the death_benefit above amount at any time prior to termination of employment for which benefit taxpayer would pay additional premiums and be named beneficiary the insurer and taxpayer executed a binder agreement dated date c that proposed issuance of the new contracts under the plan secured_by a payment of amount amount times number employees insurer agreed to issue the plan contracts effective date d approximately days earlier than the date of the binder agreement provided two conditions were satisfied tl-n-4255-01 a b taxpayer paid the entire first year premium of amount 5a on or before date e and taxpayer provided insurer the written consent of all covered employees also prior to date e after date c and one month prior to date e taxpayer borrowed amount from other coli policies not included in the plan short-term borrowing was a usual part of taxpayer’s business and its short-term debt as of the end of the prior month was approximately times amount in the month in which amount was borrowed taxpayer had obligations for stock repurchases and acquisition costs that also required cash the amount borrowed from the other coli policies was approximately of the amount 5a first year premium two days prior to date e taxpayer paid insurer amount 5a the remainder of the premiums due for the plan policies for the first policy year beginning date e one day later taxpayer borrowed amount 5b against the cash_surrender_value of the plan policies an amount less than the annual premium of amount 5a and also less than the cash_surrender_value of the contracts the amount of cash_out of pocket that taxpayer paid as of date e was approximately percent of amount similarly for the second policy year of the plan taxpayer paid the aggregate premium due of amount 6a two days after the beginning of the policy year taxpayer immediately borrowed amount 6b an amount less than 6a also secured_by the cash_surrender_value of the plan policies the third year’s premiums due of amount 7a were paid_by wire transfer the day before the beginning of the policy year taxpayer immediately borrowed amount 7b which exceeded amount 7a however amount 8b the total amount borrowed against the contracts during the first three policy years did not exceed amount 8a the three annual premiums due and paid during the first three policy years much less the accumulated cash_surrender_value in the contracts taxpayer chose not to pay any further premiums due on the plan policies beginning with the fourth policy year that date was after date as a result at of the beginning of the fourth policy year the policies lapsed to extended term_insurance per the nonforfeiture provisions of each policy law and analysis sec_264 limits the ability of the owner of a life_insurance_contract to deduct otherwise deductible_interest on policy_loans secured_by the cash_value of the contract when the plan policies were first issued then sec_264 disallowed the deduction of interest on loans to the extent that the loans exceeded dollar_figure cumulatively the dollar_figure loan limit was a practical cap on borrowing on any one contract planning around this statutory limit produced corporate owned life tl-n-4255-01 insurance coli programs where very large numbers of employees were insured in order to maximize the available deductions several such programs have been and still are being successfully litigated by the service as being economic shams however even for a valid transaction the interest on a loan of dollar_figure or less might not be deductible under the rules applicable before subject_to the exception contained in then sec_264 interest was not deductible if incurred or continued to purchase or carry a life_insurance_contract pursuant to a plan of purchase which contemplates the systematic direct or indirect borrowing of part or all of the increases in the cash_value of such contract either from the insurer or otherwise sec_264 the general_rule however a policyholder could borrow systematically using the cash_value of the policy as security if the plan satisfied the requirements of the exception set forth in then sec_264 which allowed the deduction of otherwise non-deductible interest if no part of of the annual premiums due within the 7-year period beginning with the date the first premium on the contract to which such plan relates was paid is paid under such plan by means of indebtedness this is the so-called out of exception one permissible pattern for complying with the out of exception is for the policyholder to borrow the maximum permissible amount during the first three years and then to pay the premiums due during the next four years under the facts submitted the aggregate loans of amount 8b do not exceed the annual premiums due for the first three policy years each of the contracts within the plan lapsed to extended term status due to nonpayment of premiums before the payment of the four premiums contemplated by the out of exception began this failure to complete the full seven years with its mandatory payment of four premiums is not however dispositive of whether taxpayer satisfied sec_264 and thus sec_264 because the law changed in the middle of that seven year period see american electric power v united_states slip opinion usdc sd ohio 6th circuit appeal pending cm holdings v united_states 254_br_578 usdc d del 3rd circuit appeal pending 113_tc_254 affirmed per curiam 11th circuit the issue of whether payment of the unborrowed premiums may be through application of loading dividends partial withdrawals or other mechanisms is complex and is currently being litigated see the cases cited in footnote and the appeals settlement guidelines on this issue tl-n-4255-01 in the rules governing the deductibility of interest on indebtedness secured_by coli contracts was substantially_modified severely restricting and in most cases eliminating the ability to deduct such interest in recognition of the likelihood that many coli programs would no longer have economic viability due to the loss of the associated tax benefits transition_rules were included in the legislation that allowed owners to exit the programs specifically sec_501 of the health insurance portability and accountability act of the act 1996_43_irb_7 provided that a contract was not to be treated as failing the out of exception of prior sec_264 solely by reason of a lapse occurring after date by reason of no additional premiums being received under the contract accordingly provided that the relationship of indebtedness to the premiums_paid under a contract met the out of exception up to the date of the lapse the lapse itself would not cause failure to meet the exception that appears to be the case here case development hazards and other considerations you should note that the years at issue predate the enactment of sec_264 which now provides explicit authority to allocate a portion of a taxpayer’s interest_expense to policy cash surrender values you also ask implicitly whether our conclusion is in any way affected by the borrowing of amount against other coli policies before date e according to your submission taxpayer’s total short term borrowing during this time frame was roughly times the amount of the first year’s premium under the contracts and during this time frame taxpayer also used funds to repurchase stock and for acquisitions tl-n-4255-01 you also should note that our conclusion that this taxpayer satisfied the out of exception does not mean the interest at issue in this case is necessarily deductible only otherwise allowable interest on bona_fide debt is deductible this requires examination of the debt transaction under the rules of sec_163 and general tax principles explained in detail in the cases cited in footnote see also h_r conf rpt 104th cong 2d sess discussing the rules applicable to coli interest deductions only if the interest is otherwise be deductible under the remainder of the code do you begin to analyze whether to apply the disallowance rule and exception contained in sec_264 specifically the interest is not deductible if it arises from an economic sham in substance intended only to produce tax benefits this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views sincerely mark s smith chief branch office of associate chief_counsel financial institutions products
